Citation Nr: 1813399	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-25 495	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to accrued benefits under 38 U.S.C. § 5121.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from December 1964 to January 1967 and from November 1967 to October 1968; he died in February 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which granted  dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318 and denied service connection for the cause of the Veteran's death.  [An April 2014 rating decision granted service connection for the cause of the Veteran's death pursuant to a Nehmer review.  In December 2015, the appellant was awarded VA burial benefits at the service-connected rate.  The Veteran's record is now in the jurisdiction of the Phoenix RO.  In December 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, the appellant appeared pro se.  

At the December 2017 hearing, the appellant indicated that she may wish to file a claim for aid and attendance.  The Board notes that effective March 24, 2015, VA amended its regulations requiring that a claim for VA benefits be made on a form prescribed by the Secretary.  38 C.F.R. §§ 3.155, 3.160 (2017).  Therefore, should the appellant wish to file a new claim, she should contact the local RO or do so using the prescribed form from online (https://www.ebenefits.va.gov/ebenefits/).


FINDING OF FACT

At the time of his death in February 2011 the Veteran did not have any claim for benefits pending before VA.  



CONCLUSION OF LAW

The legal criteria for establishing entitlement to accrued benefits are not met.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

[At the videoconference hearing before the undersigned the appellant expressed some unawareness of the purpose of the hearing (and what was at stake with the matter on appeal).  The undersigned explained the issue on appeal; advised the appellant of what was needed to establish entitlement to accrued benefits; advised the appellant of what benefits she had been awarded (DIC, service connection for the cause of the Veteran's death; and VA burial benefits at the service-connected rate); assured the appellant that this decision would not impact on the benefits that were awarded; and advised her of what was needed to substantiate another potential claim.]   

Legal Criteria, Factual Background, and Analysis

Accrued benefits are payable to a proper claimant (including the surviving spouse of the veteran) for periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.
§  5121 (2012); 38 C.F.R. § 3.1000 (2017); see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  

A review of the Veteran's record found that when he died in February 2011, he did not have a formal or informal claim for compensation pending before VA, and that all periodic payments to which he was entitled had been paid.  Accordingly, there are no possible accrued benefits that could be paid to the appellant. See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Consequently, as a matter of law, the claim for accrued benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 

In an appellant's brief received February 16, 2018, her representative stated that with the award of service connection for the cause of the Veteran's death (and grant of the ancillary benefit of service connected burial benefits) all benefits sought were granted, and the appeal was fully satisfied.  It was noted that the appellant had requested a hearing because she was under the impression that she was not granted full benefits.  It was stated that the brief was prepared for the purpose of clarification, and that a hearing was not being sought.

The Board acknowledges and appreciates the Veteran's honorable military service and sympathizes with his family's loss.  


ORDER

Entitlement to accrued benefits is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


